Filed 6/24/21 P. v. Atkins CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION FIVE
 THE PEOPLE,                                                B306143

           Plaintiff and Respondent,                        (Los Angeles County Super.
                                                            Ct. No. BA227949)
           v.

 GENE ATKINS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los
Angeles County, Laura F. Priver, Judge. Dismissed.


         Cynthia L. Barnes, under appointment by the Court of
Appeal, for Defendant and Appellant.


         No appearance by for Plaintiff and Respondent.


                              __________________________
       In 2002, defendant was convicted of multiple counts of
criminal threats (Pen. Code, § 422) and a single count of stalking
(§ 646.9, subd. (b)).1 The court sentenced him to a lengthy prison
term. In addition, the court required defendant to pay a
restitution fine of $10,000 (§ 1202.4, subd. (b)) and imposed and
suspended an identical parole revocation fine (§ 1202.45).
       In April 2020, defendant filed a motion to amend the
abstract to eliminate the fines, apparently relying on an order
issued by the Los Angeles County Board of Supervisors.2 The
trial court denied the motion. Defendant filed a timely notice of
appeal of the denial of this postjudgment motion.
       On appeal, appointed counsel filed a brief indicating an
inability to identify any appealable issues, and requesting this
court follow the procedures of People v. Serrano (2012)
211 Cal.App.4th 496. Under Serrano, when a defendant appeals
from a postjudgment order, and counsel has found no arguable
issues, the court is to inform defendant of his right to file a
supplemental brief. Thereafter, the court will either retain the
appeal or dismiss it as abandoned. (Id. at pp. 503-504.)
       On April 13, 2021, we informed defendant of his right to file
a supplemental brief under Serrano. Appointed counsel also
informed defendant of his right to file a supplemental brief. The
time has expired and defendant has filed no brief. Dismissal of
the appeal is warranted.


1       All undesignated statutory references are to the Penal
Code.

2     The motion is not part of the record on appeal. The clerk
conducted a diligent search and could not find it. Defendant’s
appellate counsel inquired of defendant; he did not have a copy.



                                  2
                      DISPOSITION
    The appeal is dismissed.



                                    RUBIN, P. J.
WE CONCUR:




             MOOR, J.




             KIM, J.




                         3